        Case 1:21-cv-00505-JB-SMV Document 12 Filed 07/15/21 Page 1 of 11


                         UNITED STATES COURT OF APPEALS
                             FOR THE TENTH CIRCUIT
                              OFFICE OF THE CLERK
                              Byron White United States Courthouse
                                       1823 Stout Street
                                    Denver, Colorado 80257
                                        (303)844-3157
Christopher M. Wolpert                                                       Jane K. Castro
Clerk of Court                         July 1, 2021                     Chief Deputy Clerk


Mr. Mitchell R. Elfers
United States District Court for the District of New Mexico
Office of the Clerk
333 Lomas N.W.
Albuquerque, NM 87102
RE:       United States v. Nissen
          Dist/Ag docket: 1:19-CR-00077-JB & 1:21-CV-00505-JB-SMV

Dear Mr. Elfers:

 Enclosed please find a “Request of Certificate of Appealability” from Michael Nissen
 that we have construed to be a misdirected notice of appeal. In order for your court to
 take the appropriate steps to provide us with the supplemental preliminary record in
 this matter, the notice of appeal is being sent to you so it can be properly filed as of
 July 15, 2021. See Fed. R. App. P. 4(d).

Please contact this office if you have questions.

                                             Sincerely,



                                             Christopher M. Wolpert
                                             Clerk of the Court

Encl.
cc:       Michael Nissen
CMW/sds
Case 1:21-cv-00505-JB-SMV Document 12 Filed 07/15/21 Page 2 of 11
Case 1:21-cv-00505-JB-SMV Document 12 Filed 07/15/21 Page 3 of 11
Case 1:21-cv-00505-JB-SMV Document 12 Filed 07/15/21 Page 4 of 11
Case 1:21-cv-00505-JB-SMV Document 12 Filed 07/15/21 Page 5 of 11
Case 1:21-cv-00505-JB-SMV Document 12 Filed 07/15/21 Page 6 of 11
Case 1:21-cv-00505-JB-SMV Document 12 Filed 07/15/21 Page 7 of 11
Case 1:21-cv-00505-JB-SMV Document 12 Filed 07/15/21 Page 8 of 11
Case 1:21-cv-00505-JB-SMV Document 12 Filed 07/15/21 Page 9 of 11
Case 1:21-cv-00505-JB-SMV Document 12 Filed 07/15/21 Page 10 of 11
Case 1:21-cv-00505-JB-SMV Document 12 Filed 07/15/21 Page 11 of 11
